Hill, C. J.
The pastor and trustees of the “Colored Methodist Episcopal Church in Amei’ica,” located at Griffin, Georgia, unincorporated, bought a piano for the use of the church. It was placed in the church and was used in religious services for two years, until the “pedals were worn slick.” Held, that irrespective of the authority of the pastor and trustees who purchased the piano, its use by the church for so long a period conclusively shows a ratification of the purchase; and the property of the church, held by trustees, is subject to the debt contracted for the piano. Kelsey v. Jackson, 123 Ga. 113 (50 S. E. 951); Haney School Furniture Co. v. Hightower Baptist Institute, 113 Ga. 289 (38 S. E. 761); Wright v. Vineyard Methodist Church, 72 Minn. 78 (71 N. W. 1015). Judgment affirmed.